                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LORI ANN SLABON,                                      )
                                                      )
              Plaintiff,                              )
                                                      )
     -vs-                                             )         Civil Action No. 18-26
                                                      )
NANCY A. BERRYHILL,1                                  )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
        Defendant.                                    )

AMBROSE, Senior District Judge

                                             OPINION

        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 12 and

14). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 13 and 15). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 12) and denying

Defendant’s Motion for Summary Judgment. (ECF No. 14).

I.      BACKGROUND

        Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for disability insurance benefits pursuant to the Social Security

Act. Plaintiff filed her application alleging she has been disabled since March 2, 2013. (ECF

No. 8-7, p. 10). Administrative Law Judge (“ALJ”), John A. Fraser, held a hearing on December

13, 2016. (ECF No. 8-3). On April 5, 2017, the ALJ found that Plaintiff was not disabled under

the Act. (ECF No. 8-2, pp. 14-25).

        After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 12 and 14).

The issues are now ripe for review.

1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
II.    LEGAL ANALYSIS

       A.      Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971).

Additionally, the Commissioner’s findings of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A

district court cannot conduct a de novo review of the Commissioner’s decision or re-weigh the

evidence of record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's

findings of fact are supported by substantial evidence, a court is bound by those findings, even if

the court would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360

(3d Cir. 1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use

when evaluating the disabled status of each claimant. 20 C.F.R. §404.1520(a). The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

                                                 2
prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional

capacity. 20 C.F.R. §404.1520. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the

decision with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745

F.2d 210, 221 (3d Cir. 1984).

        B.      Reasons for Rejecting Opinion Evidence

        Plaintiff argues that the ALJ erred in failing to give any reason for partially rejecting the

opinion of Plaintiff’s primary care physician, Dr. Saborio. (ECF No. 13, pp. 10-12). Specifically,

Plaintiff submits that while the ALJ set forth which parts of Dr. Saborio’s opinion he credited and

rejected, he “was completely silent on why he rejected [the portion of] Dr. Saborio’s opinion that

Plaintiff could not tolerate even low stress jobs because of her uncontrolled depression.” (ECF

No. 13, p. 10). As such, Plaintiff suggests that remand is warranted.

        In this case, the ALJ gave partial weight to the opinion of Dr. Saborio. (ECF No. 8-2, pp.

22-23). While the ALJ did set forth certain portions of the opinion he gave more weight and

certain portions he gave less weight, there are portions of the opinion that the ALJ failed to

address. Compare ECF No. 8-2, pp. 22-23 with No. 8-17, p. 30. For example, the ALJ did not

address Dr. Saborio’s opinion that Plaintiff was incapable of tolerating even “low stress” jobs.

(ECF No. 8-17, p. 30). Certainly, the ALJ is not required to accept Dr. Saborio’s opinion at all,

much less do so wholesale. An ALJ, however, must provide sufficient explanation of his/her final

determination to provide a reviewing court with the benefit of the factual basis underlying the

                                                 3
ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). To that end, an

ALJ must set forth the reasons for crediting or discrediting relevant or pertinent medical

evidence. Burnett v. Comm’er of SS, 220 F.3d 112, 121-22 (3d Cir. 2000). “Although the ALJ

‘may properly accept some parts of the medical evidence and reject other parts ... (s)he must

consider all of the evidence and give some reason for discounting the evidence (s)he rejects.’”

See Lanza v. Astrue, No. 08-301, 2009 WL 1147911, at *7 (W.D. Pa. April 28, 2009), quoting

Colon v. Barnhart, 424 F.Supp.2d 805, 812 (E.D. Pa 2006).           “’In the absence of such an

indication, the reviewing court cannot tell if significant probative evidence was not credited or

simply ignored.’” Burnett, 220 F.3d at 121-122, quoting Cotter v. Harris, 642 F.2d 700, 705 (3d

Cir. 1981). Without the same, a reviewing court cannot make a proper determination of whether

the ALJ’s decision is based on substantial evidence. Id.      In this case, the failure to address

portions of Dr. Saborio’s opinion prohibits me from conducting a proper and meaningful review.

       In opposition, Defendant suggests that there is ample evidence for me to make a

meaningful review since it is evident the ALJ rejected the same because it was not consistent

with other evidence of record. (ECF No. 15, pp. 8-11). Plaintiff, on the other hand, suggests

there is other evidence of record with which it is consistent. (ECF No. 13, p. 12). This is not a

decision I am to make in the first instance. It is the job of the ALJ to set forth his opinions and

provide the rationale and evidence to support the same.         As such, I find no merit to this

argument.

       Consequently, I find remand is warranted. An appropriate order shall follow.




                                                4
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LORI ANN SLABON,                                        )
                                                        )
              Plaintiff,                                )
                                                        )
    -vs-                                                )       Civil Action No. 18-26
                                                        )
NANCY A. BERRYHILL,2                                    )
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
       Defendant.                                       )



AMBROSE, Senior District Judge



                                        ORDER OF COURT

       THEREFORE, this 14th day of March, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 12) is granted and Defendant’s Motion for Summary Judgment

(ECF No. 14) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.



                                                        BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                        Donetta W. Ambrose
                                                        United States Senior District Judge




2Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.


                                                  5
